Citation Nr: 0417363	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status 
postoperative bilateral vasectomy.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to an initial rating in excess of 0 percent 
for gastroesophageal reflux disease with history of 
gastritis, duodenitis and distal esophagitis.

5.  Entitlement to an initial rating in excess of 10 percent 
for subacute dermatitis of the hands.

6.  Entitlement to an initial rating in excess of 0 percent 
for left knee injury with medial compartment degenerative 
joint disease.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In conjunction with his December 2003 hearing, the veteran 
submitted additional medical evidence in support of his 
claims.  However, he reported there are additional VA records 
pertinent to his appeal that have not been associated with 
his claims file for consideration in this matter.  It is the 
opinion of the Board that an attempt should be made to obtain 
these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990).

As the veteran has identified relevant evidence, which has 
not been associated with the claims file, an attempt must be 
made to obtain such evidence.  The record on appeal is 
deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA treatment 
for the disabilities which are the subject of 
this appeal.  The RO should take appropriate 
action to secure copies of treatment records 
from all identified sources and associate 
them with the record, to include treatment 
reports from the VA medical center in Tampa, 
and the outpatient clinic in Orlando, 
Florida.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




